SALES CONTRACT
 
Contract No. PEM090108
 
Seller:
Buyer:
   
Perfectenergy (Shanghai) Co., Ltd.
ABIDAS AG
479 Youdong Road,
Mielestr.2
Shanghai 201100
D-14542 Werder

China


Export Agent:
G.M.G. Corporation
9/F, Pacific City Koujimachi, 4-3-29,
Koujimachi, chiyoda-ku
Tokyo, 102-0083
Japan


 
The Seller agrees to sell and the Buyer agrees to buy the below stated goods:
 
(1)Name of Commodity
(2)Quantity
(3) Unit Price
(4) Total Amount
 
Solar modules 170-180 Wp
All class A modules (qualified
performance, no damages)
Mono: PEM- 160/X-72M
Series
Price item:
CIF European International
Port
Country of origin:
People’s Republic of China
 
 
 
50 MW in 2009
 
2.55€/Wp
 
Total amount
   
EUR: 127,500,000
(on the basis of the price 2.55)

*Remark: In June 2009 the unit price for the second half of 2009 will be fixed
again on the basis of the development of the general market prices for regular
modules since concluding this contract.
 
 
1

--------------------------------------------------------------------------------

 
 
(5) Quality
Each container shall contain mono modules only. The modules shall be certified
as to IEC 61215 standard and to TUV Safety Class II. Junction box and cable must
be according to usual European standard and have a pertinent TUV certificate.
The serial number shall be printed on a label, attached to the module. All cells
within one container shall have the same technical size and color. Each carton
shall provide a barcode with at least the following information: serial number
of modules, performance, and production date. An additional barcode on each
module is preferred. Size and color of the aluminum frames within one
consignment shall be the same.


 
(6) Delivery schedule:
About
15 Containers in 1st quarter
 
100 Containers in 2nd quarter
 
200 Containers in 3rd quarter
 
185 Containers in 4th quarter

For every consignment, the Seller’s import & export agency will issue the
documents to the Buyer.


(7) Packing
All goods will be packed according to international practice and standard in
order to prevent damage from dampness, rust, moisture, erosion and shock, and
shall be suitable for ocean transport, on deck/not on deck, multimodal and
container transport.
All goods use package with bar code label, printing information to avoid not
careful handling, all necessary warning information as to international
standards, all label information as attached to this contract, IEC 61215 and SC
II Information when certificates were issued.


 
(8) Terms of Payment
Two alternatives, to be decided by the Buyer, whereby alternative 8.1 is already
agreed for the first quarter:
8.1 Prepayment of 20% for each complete individual monthly consignments, one
month in advance before the first shipment. The prepayment for the January
consignments has to be implemented immediately after signing of the contract.
 
Of the balance, 70% will be paid against the copy of Bill of Lading for each
individual consignment. The remaining 10% balance of the payment will be paid on
a pro rata basis for each individual consignment, at the latest 5 working days
before the consignment is scheduled to arrive in Hamburg. The original Bill of
Lading documents for the consignment will be sent to the buyer right after the
seller received the total amount for the consignment.
 
 
2

--------------------------------------------------------------------------------

 
8.2 Quarterly prepayments of 10% for each individual quarter to be effected
always one month before the first shipment for the respective quarter.
 
Of the balance, 70% of the price of each individual consignment will be paid on
a pro rata basis within 5 working days after receiving the copy of Bill of
Lading documents for the consignment.
 
The remaining 20% balance of the payment for each individual consignment will be
paid on a pro rata basis, at the latest 5 working days before the consignment is
scheduled to arrive in Hamburg.
 
The original Bill of Lading documents for the consignment will be sent to the
buyer right after the seller received the total amount for the consignment.
 
(9) Port of Loading
SHANGHAI


(10) Port of Destination
European International Port


(11) Insurance
By Seller


(12) Freight
Delivery terms: CIF European International Port


(13) Documents
Every Consignment shall be accompanied by:
-
Invoice (2) in original and signed

-
Packing list (2) in original and signed

-
Flash test results in Excel form

-
Bill of Lading (2) in original and signed

 
(14) Language
If there are contract versions in different languages, the English version shall
be decisive.
Correspondence shall be in English, too.
 
(15) Arbitration
All disputes arising from the execution of, or in connection with this contract,
shall be settled amicably through friendly negotiation. In case no settlement
can be reached through negotiation, the case shall then be submitted for final
decision to the Hongkong International Economic and Trade Arbitration Commission
for Arbitration in accordance with the rules of the China International Economic
and Trade Arbitration Commission.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(16) General Conditions
Insofar as regulations within this contract do not differ, Perfectenergy GmbH’s
General Conditions (Allgemeine Geschäftsbedingungen (AGB)) apply also for
contracts with Perfectenergy International Ltd., Buyer has received a copy of
these.
 
 
Date: 2008-01-08
 
 
Buyer
Seller
For: ABIDAS AG
For: Perfectenergy (Shanghai) Co., Ltd.



 
Export Agent:
For: G.M.G. Corporation
 


 
4

--------------------------------------------------------------------------------

 